DETAILED ACTION
This office action is in response to the application filed on May 22, 2020. Claims 1 – 18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on May 22, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Achtelik et al. (US 2019/0349529 A1) referred to as Achtelik hereinafter, and in view of Oakley et al. (US 9,616,998 B2) referred to as Oakley hereinafter.
Regarding Claim 1, Achtelik teaches an avionics system for an unmanned aerial vehicle (UAV) (Par. [0014] FIG. 1 shows a block diagram illustrating the electronic circuits provided in the unmanned aerial vehicle (UAV) 100) comprising: 
a housing (Fig. 2A, 2B, a housing 204);  
a flight control circuit board (Fig. 1, Par. [0016], one or more interface(s) 180 to one or more motor(s) and/or motor controller(s), some or all of the electronic circuits and/or interface(s) may be arranged on one or more printed circuit boards (PCBs)) arranged inside the housing (Par. [0043], the housing 204 may accommodate one or more electronic circuits of the flight controller to control the UAV 100);  
a wireless (Par. [0019] the one or more communication interface(s) 160 may be one or more wireline or wireless communication interfaces) communication circuit board (Par. [0016], one or more communication interface(s) 160, some or all of the electronic circuits and/or interface(s) may be arranged on one or more printed circuit boards (PCBs)) integrated with the flight control circuit board on a printed circuit board (PCB) (Par. [0016], some or all of the electronic circuits and/or interface(s) may be arranged on one or more printed circuit boards (PCBs));  
a positioning circuit arranged inside the housing (Par. [0024] the flight controller 110 may further include an inertial measurement unit (IMU) circuit and a compass circuit, Par. [0026] the compass circuit may include a global positioning circuit (GPS) for determining the position of the UAV in a coordinate system, e.g. a coordinate system of the sensor 120); and 
a connection wire (Par. [0019] the one or more communication interface(s) 160 may be one or more wireline or wireless communication interfaces) connecting the flight control circuit board with an electronic governor of the UAV arranged outside the housing (Fig. 2A, Par. [0016], one or more interface(s) 180 to one or more motor(s) and/or motor controller(s) (i.e. electronic governor)). 
Achtelik does not specifically teach a housing having a mounting hole. Therefore, Achtelik fails to explicitly teach a housing having a mounting hole, a positioning circuit arranged inside the housing and above or below the PCB and a connection wire passing through the mounting hole and connecting the flight control circuit board with an electronic governor of the UAV arranged outside the housing.
However, Oakley teaches a housing having a mounting hole (Fig. 3, holes 132), a positioning circuit arranged inside the housing and above or below the PCB (Fig. 4, Col. 1:64-67, the top (first) layer of the airframe (i.e. above the PCB) contains a global positioning satellite (GPS) receiver electrical device (i.e. positioning circuit) which is connected via an electrical connection, to the autopilot system in the second layer) and a connection wire passing through the mounting hole and connecting the flight control circuit board with an electronic governor of the UAV arranged outside the housing (Col. 7:53-59, when the shaft/wing 129 is slid into the hole 132 in layer 104, it will "click" into place using a "quick connect" mechanism, well known in the art (as described above).  Once the shaft/wing 129 is connected, it has a mounting point inside (not shown), and electrical connections (i.e. connection wires) are made with the full electrical system 109 to provide power to the motor 111).
References Achtelik and Oakley are considered to be analogous art because they relate to unmanned aerial vehicles. Therefore, it would have been obvious that one of ordinary skill in the 

Regarding Claim 10, Achtelik in view of Oakley teaches Claim 1. Oakley further teaches one or more antennas fixed on at least one of a left wall or a right wall of the housing (Fig. 4, Antennae 108), and communicatively connected (Col. 4:60-67, connected via an electrical connection) to the wireless communication circuit board (Fig.4, w. trans/rec. 112) through one or more interfaces provided at the wireless communication circuit board (Col. 4:60-67, layer 101 of the airframe 100 contains a global positioning satellite (GPS) receiver electrical device 106 (see FIG. 4), which is connected via an electrical connection, to the autopilot system 107 in layer 102.  The GPS electrical device 106 is connected to GPS antennae 108 that receive satellite data, which data is sent in real-time to the autopilot 107, and which the autopilot 107 uses to identify the location of the helicopter 10 in latitude, longitude, altitude, and velocity, and in real-time). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the antennas on either the left or right wall of the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art because shifting the position of the antenna would not have modified the operation of the antenna (In re Japikse, 86 USPQ 70) and the particular placement of the antenna is a design choice (In re Kuhle, 188 USPQ 7).

Regarding Claim 11, Achtelik in view of Oakley teaches Claim 1. Oakley further teaches wherein the mounting hole is provided at a rear wall of the housing (Fig. 3, holes 132, Col. 8:1-4, the chassis 100 contains openings or slots 132 for four (4), six (6), or eight (8) arms 129 with associated motor speed controllers 110, (i.e. two of the holes 132 are at a rear wall of the housing)). 

Regarding Claim 12, Achtelik in view of Oakley teaches Claim 1. Oakley further teaches the connection wire includes a pin plug or a pin socket; and the PCB includes a corresponding pin socket or a pin plug corresponding to the pin plug or the pin socket of the connection wire (Col. 1:59-61, each layer of the airframe of the helicopter has a state-of-the-art "quick connection" (i.e., snap fit, pin connectors, etc.)). 

Regarding Claim 13, Achtelik in view of Oakley teaches Claim 1. Oakley further teaches a fan arranged outside the housing and configured to cool the housing (Fig. 6, Col. 9:59-67, in the air cooling system 139 of the helicopter 10, a temperature sensor will turn on a fan 140 which will pull in cool air from the outside of the helicopter 10 and push that air through the air cooling ducts (4/6/8) 141--one each for each of the motors 111/speed controllers 110--and over the electronics (i.e., 107, 109, 110, 112, etc.), etc., to create a lower internal temperature)). References Achtelik and Oakley are considered to be analogous art because they relate to unmanned aerial vehicles. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a fan as suggested by Oakley in the invention of Achtelik. This modification 

Regarding Claim 14, Achtelik in view of Oakley teaches Claim 1. Oakley further teaches Phan further teaches wherein the fan is arranged at a surface of the housing (Col. 9:51-58, there is a central core stacked shelf system, with the electronics disposed in an outer ring configuration around the fan of an air cooling system 139.  In this configuration, layers 101-104 are implemented together, with the GPS 106 disposed above the autopilot 107 etc., and with the elements of layers 102 and 104 disposed in a ring-like configuration around the fan of the air cooling system 139 (see FIG. 6)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the fan on the top or bottom of the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art because the location of the fan would not have modified the operation of the cooling system (In re Japikse, 86 USPQ 70) and the particular placement of the fan is a design choice (In re Kuhle, 188 USPQ 7).

Regarding Claim 15, Achtelik in view of Oakley teaches Claim 1. Achtelik further teaches wherein the housing enclosing a space for mounting the PCB and the positioning circuit (Par. [0043], A housing 204 is mounted on the support frame.  The housing 204 may accommodate one or more batteries of the power supply and one or more electronic circuits of the flight controller to control the UAV 100). Oakley further teaches the housing includes: an upper cover; and a lower cover (Col. 4:28-30, modular center airframe or chassis 100, which consists of five (5) layered sections (101-105), (i.e. 101 being the upper cover and 105 being the lower cover) (see FIGS. 1 
 
Regarding Claim 16, Achtelik in view of Oakley teaches Claim 15. Oakley further teaches wherein: the housing further includes a middle frame; the upper cover covers an upper opening of the middle frame; the lower cover covers a lower opening of the middle frame (Col. 4:28-30, modular center airframe or chassis 100, which consists of five (5) layered sections (101-105), (i.e. 101 being the upper cover, 105 being the lower cover, 102-104 being the middle frame));  and the PCB and the positioning circuit are fixed at the middle frame  (Fig. 4, Col. 1:64-67, the top (first) layer of the airframe contains a global positioning satellite (GPS) receiver electrical device which is connected via an electrical connection, to the autopilot system in the second layer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the PCB and positioning circuit at the middle layers, since it has been held that rearranging parts of an invention involves only routine skill in the art because the location of the layers would not have modified the operation of the airframe (In re Japikse, 86 USPQ 70) and the particular placement of the PCB and positioning is a design choice (In re Kuhle, 188 USPQ 7) as this modification would allow a modular center 

Regarding Claim 17, Achtelik in view of Oakley teaches Claim 16. Oakley further teaches wherein: the upper cover and the middle frame enclose to form an upper space accommodating the PCB; and the lower cover and the middle frame enclose to form a lower space accommodating the positioning circuit (Col. 4:28-30, modular center airframe or chassis 100, which consists of five (5) layered sections (101-105), (i.e. 101 being the upper cover, 105 being the lower cover, 102-104 being the middle frame), Fig. 4, Col. 1:64-67, the top (first) layer of the airframe contains a global positioning satellite (GPS) receiver electrical device which is connected via an electrical connection, to the autopilot system in the second layer)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the PCB in an upper space and positioning circuit in a lower space, since it has been held that rearranging parts of an invention involves only routine skill in the art because the location of the layers, boards and circuits would not have modified the operation of the airframe (In re Japikse, 86 USPQ 70) and the particular placement of the PCB and positioning is a design choice (In re Kuhle, 188 USPQ 7) as this modification would allow a modular center airframe or chassis so that each of the layers to be easily removed, and another or similar layer can be inserted with the same connections (See Oakley, Col. 1:57-63).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Achtelik et al. (US 2019/0349529 A1), in view of Oakley (US 9,616,998 B2), and in further view of Zhou (US 9,581,999 B2) referred to as Zhou hereinafter.
Regarding Claim 2, Achtelik in view of Oakley teaches Claim 1. Achtelik further teaches a visual sensing apparatus (Fig. 1, tracking camera, 130) fixed at the housing (Par. [0050] the camera gimbal 218 is mounted to the support frame (See Fig. 2B, front wall of housing)), the housing facing a forward direction of the UAV (Fig. 2A, 2B, Par. [0045], a sensor array 210 formed by e.g. exactly one sensor 210 is mounted on the support frame.  The sensor array is fixedly aligned with the main axis of the detection angle that is the x-axis of the UAV, i.e. the flight direction of the UAV (i.e. forward direction)). 
Achtelik in view of Oakley does not specifically teach fixed on the front wall of the housing. Achtelik in view of Oakley fails to explicitly each a visual sensing apparatus fixed at a front wall of the housing, the front wall of the housing facing a forward direction of the UAV.
However, Zhou teaches a visual sensing apparatus fixed at a front wall of the housing (Col. 2:25, a video camera 15), the front wall of the housing facing a forward direction of the UAV (Fig. 2, illustrates camera 15 on front of drone 13).
References Achtelik, Oakley and Zhou are considered to be analogous art because they relate to unmanned aerial vehicles. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the visual sensing apparatus on a front wall of the housing as suggested by Zhou in the inventions of Achtelik and Oakley. This modification would allow the user to direct the camera in any direction at any time while flying along the flight path (See Oakley, Col. 4:24-26) and to safely operate in its environment (See Zhou, Col. 2:26). 

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Achtelik et al. (US 2019/0349529 A1), in view of Oakley (US 9,616,998 B2), and in further view of Zhou (US 9,581,999 B2), and in further view of Fragoso et al. (US 2017/0193830 A1) referred to as Fragoso hereinafter.
Regarding Claim 3, Achtelik in combination with Oakley and Zhou teaches Claim 2. Achtelik further teaches wherein the visual sensing apparatus includes a camera (Fig. 1, tracking camera, 130) and an image transmission circuit (Par. [0039] The IDGC circuit is configured to receive image data from the camera 130 mounted in a camera holder that is mounted in a camera gimbal). 
Achtelik in combination with Oakley and Zhou fails to explicitly teach a binocular camera.
However, Fragoso teaches a binocular camera (Fig. 1A, Par. [0030], A stereo camera setup uses two cameras 106A (i.e. each camera being a binocular camera)).
References Achtelik, Oakley, Zhou and Fragoso are considered to be analogous art because they relate to unmanned aerial vehicles. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a binocular camera as suggested by Fragoso in the inventions of Achtelik, Oakley and Zhou. This modification would allow the binocular stereo vision to successfully detect forward-looking obstacle (See Fragoso, Par, [0010]).
 
Regarding Claim 4, Achtelik in combination with Oakley, Zhou and Fragoso teaches Claim 3.  Fragoso further teaches two lenses of the binocular camera are arranged on two sides of the image transmission circuit (Fig. 1A, Par. [0030], A stereo camera setup uses two cameras 106A (i.e. each camera being a binocular camera), Par. [0028], an onboard computer receives the raw obstacle data). 
 
Regarding Claim 6, Achtelik in combination with Oakley and Zhou teaches Claim 2. Achtelik in combination with Oakley and Zhou fails to explicitly teach a binocular camera.
However, Fragoso teaches further comprising: a binocular mounting bracket configured to carry the visual sensing apparatus (Fig. 1A, mounting bracket illustrated between cameras 160A). 
References Achtelik, Oakley, Zhou and Fragoso are considered to be analogous art because they relate to unmanned aerial vehicles. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a binocular mounting bracket as suggested by Fragoso in the inventions of Achtelik, Oakley and Zhou allowing the bracket to hold the binocular cameras for stereo vision for successfully detect forward-looking obstacle (See Fragoso, Par, [0010]).

Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Achtelik et al. (US 2019/0349529 A1), in view of Oakley (US 9,616,998 B2), and in further view of Shaw et al. (US 2019/0098433 A1) referred to as Shaw hereinafter.
Regarding Claim 7, Achtelik in view of Oakley teaches Claim 1. Achtelik further teaches the positioning circuit includes: a global positioning system (GPS) positioning circuit (Par. [0026] the compass circuit may include a global positioning circuit (GPS) for determining the position of the UAV in a coordinate system, e.g. a coordinate system of the sensor 120). Oakley also teaches the positioning circuit includes: a global positioning system (GPS) positioning circuit (Col. 4:60-67, layer 101 of the airframe 100 contains a global positioning satellite (GPS) receiver electrical device 106 (see FIG. 4), which is connected via an electrical connection, to the autopilot system 107 in layer 102.  The GPS electrical device 106 is connected to GPS antennae 
However, Shaw teaches the positioning circuit includes: a global positioning system (GPS) positioning circuit and a real-time kinematic (RTK) positioning circuit arranged above the GPS positioning circuit (Par. [0035], the positioning system 228 may include a global positioning system (GPS) receiver, a real-time kinematic (RTK) GPS receiver, a differential GPS receiver, a Wi-Fi based positioning system (WPS) receiver, an accelerometer, and/or other positioning systems and components).
 References Achtelik, Oakley, and Shaw are considered to be analogous art because they relate to unmanned aerial vehicles. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a real-time kinematic (RTK) positioning circuit as suggested by Shaw in the inventions of Achtelik, Oakley and Zhou. This modification would allow determining the location and position of the drone in a space (See Shaw, Par, [0035]). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the RTK circuit above the GPS circuit, since it has been held that rearranging parts of an invention involves only routine skill in the art because shifting the position of the positioning circuits would not have modified the operation of the circuits (In re Japikse, 86 USPQ 70) and the particular placement of a RTK and GPS circuits in the position circuit is a design choice (In re Kuhle, 188 USPQ 7).

Regarding Claim 8, Achtelik in combination with Oakley and Shaw teaches Claim 7. Shaw further teaches the RTK positioning circuit is arranged below the PCB (Par. [0035], the positioning system 228 may include a global positioning system (GPS) receiver, a real-time kinematic (RTK) GPS receiver, a differential GPS receiver, a Wi-Fi based positioning system (WPS) receiver, an accelerometer, and/or other positioning systems and components). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the RTK circuit below the GPS circuit, since it has been held that rearranging parts of an invention involves only routine skill in the art because shifting the position of the positioning circuits would not have modified the operation of the circuits (In re Japikse, 86 USPQ 70) and the particular placement of a RTK and GPS circuits in the position circuit is a design choice (In re Kuhle, 188 USPQ 7).

 Regarding Claim 9, Achtelik in combination with Oakley and Shaw teaches Claim 7. Shaw further teaches an inertial sensing circuit arranged inside the housing and below the RTK positioning circuit (Par. [0035], the positioning system 228 may include a global positioning system (GPS) receiver, a real-time kinematic (RTK) GPS receiver, a differential GPS receiver, a Wi-Fi based positioning system (WPS) receiver, an accelerometer (i.e. inertial sensing circuit), and/or other positioning systems and components). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the inertial sensing circuit below the RTK circuit, since it has been held that rearranging parts of an invention involves only routine skill in the art because shifting the position of the positioning circuits would not have modified the operation of the circuits (In re Japikse, 86 USPQ In re Kuhle, 188 USPQ 7).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Achtelik et al. (US 2019/0349529 A1), in view of Oakley (US 9,616,998 B2), and in further view of RAPTOPOULOS et al. (US 2017/0129603 A1) referred to as RAPTOPOULOS hereinafter.
Regarding Claim 18, Achtelik in view of Oakley teaches Claim 15. Achtelik in view of Oakley fails to explicitly teach further comprising: a sealing ring inside the housing.
However, RAPTOPOULOS teaches further comprising: a sealing ring inside the housing (Par. [0185], one or both of the housing and the cover can include a seal strip configured to provide additional water-sealing or water-resistance capability.  For example, the housing or the cover may include a groove.  The seal strip can be disposed inside the groove).
References Achtelik, Oakley, and RAPTOPOULOS are considered to be analogous art because they relate to unmanned aerial vehicles. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a seal ring inside the housing as suggested by RAPTOPOULOS in the inventions of Achtelik and Oakley. This modification would provide protection of the enclosed from damaged by water, shock, dust, oil, mud, snow, vibration, spill, drop, impact, heat, frost, acid, chemical, corrosion, rain, sand, and/or other forms of intrusion (See RAPTOPOULOS, Par, [0185]).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 5 specifically defines the image transmission circuit includes an indicator light provided at a front end of the image transmission circuit and configured to indicate a working state of the image transmission circuit that is not readily taught or suggested by the prior art uncovered during search or made of record. 


Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Kumar et al. (US 2017/0212529 A1) teaches multi-sensor fusion for robust autonomous flight in indoor and outdoor environments with a rotorcraft micro-aerial vehicle (MAV). Hutson et al. (US 2017/0183074 A1) teaches an Unmanned Aerial Vehicle (UAV) having vibration dampening and isolation capabilities, the UAV including a first frame portion, a second frame portion, and a third frame portion.
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Susan E. Hodges/Primary Examiner, Art Unit 2425